It appears that the averment in assigning a breach of the covenant is materially variant from the words of the covenant, and from the recital thereof in the declaration. Therefore, it is considered by the court that the judgment aforesaid be reversed and set aside; that the cause be remanded to the court from whence it came, for new proceedings to be had, to commence with amending the declaration, and that the plaintiff recover of the defendant his costs in this behalf expended; which is ordered to be certified to the said court.